 

SUBSCRIPTION AGREEMENT

 

OncoCyte Corporation

1010 Atlantic Avenue, Suite 102

Alameda, California 94501

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms and agrees with you as follows:

 

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between OncoCyte Corporation, a California corporation (the
“Company”), and the Investor.

 

2. The Company has authorized the sale and issuance of up to 5,058,824 shares
(the “Shares”) of the Company’s common stock, no par value per share (the
“Common Stock”). The purchase price for the Shares shall be $1.70 per share (the
“Purchase Price”) (the “Offering”). The Offering and issuance of the Shares have
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to the Company’s Registration Statement on Form S-3 (No.
333-231980), including all amendments thereto, the exhibits and any schedules
thereto, the documents otherwise deemed to be a part thereof or included therein
by the rules and regulations (the “Rules and Regulations”) of the Securities and
Exchange Commission (the “Commission”) and any registration statement relating
to the Offering and filed pursuant to Rule 462(b) under the Rules and
Regulations (collectively, the “Registration Statement”). The Investor
acknowledges that the Company intends to enter into subscription agreements in
substantially the same form as this Agreement with certain other investors.

 

3. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor such number of
Shares (the “Subscription”) as is set forth on the signature page hereto (the
“Signature Page”). The Investor acknowledges that the Offering is not a firm
commitment underwriting and that there is no minimum offering amount.
Certificates representing the Shares purchased by the Investor will not be
issued to the Investor; instead, such Shares will be credited to the Investor
using customary procedures for book-entry transfer through the facilities of The
Depository Trust Company (“DTC”). This Offering will not clear directly through
an underwriter, placement agent or similar broker. Consequently, the Investor
must instruct their individual broker how to settle the transaction.

 

4. The completion of the purchase and sale of the Shares shall occur at a
closing (the “Closing”) which shall occur no later than the second (2nd) Trading
Day (as defined below) following the date set forth on the Signature Page (the
“Closing Date”). At the Closing, (a) the Company shall cause its transfer agent
to release to the Investor the number of Shares being purchased by the Investor
and (b) the aggregate purchase price for the Shares being purchased by the
Investor (the “Subscription Amount”) will be delivered by or on behalf of the
Investor to the Company by wire transfer. In the event that the Company is
unable to fulfill its obligations hereunder at Closing by the fifth (5th)
Trading Day following the date set forth on the Signature Page, Investor shall
have the right, but not the obligation, to terminate this Agreement and the
Subscription hereunder. For purposes of this Agreement, “Trading Day” means any
day on which the Common Stock is traded on the principal securities exchange or
trading market on which the Common Stock is then traded (the “Exchange”);
provided that “Trading Day” shall not include any day on which the Common Stock
is scheduled to trade on such exchange or market for less than 4.5 hours or any
day that the Common Stock is suspended from trading during the final hour of
trading on such exchange or market (or if such exchange or market does not
designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00 p.m., New York time).

 

   

 

 

5. The Registration Statement filed by the Company with the Commission contains
a prospectus (the “Base Prospectus”) and the Company will promptly file with the
Commission a final prospectus supplement (the “Prospectus Supplement” and
collectively with the Base Prospectus, the “Prospectus”) with respect to the
Registration Statement in material conformity with the Securities Act, including
Rule 424(b) thereunder. The Investor hereby consents to the receipt of the
Company’s Prospectus in portable document format, or .pdf, via e-mail.

 

6. The obligations of the Company to issue and sell the Shares to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Shares being purchased hereunder as set forth on the Signature Page and (ii)
the accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

 

7. The Company hereby makes the following representations, warranties and
covenants to the Investor:

 

(a) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

(b) The Shares are duly authorized and, when issued and paid for in accordance
with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens imposed by the Company. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement. The Company has prepared
and filed the Registration Statement in material conformity with the
requirements of the Securities Act, which became effective on June 18, 2019 (the
“Effective Date”), and such amendments and supplements thereto as may have been
required to the date of this Agreement. The Registration Statement is effective
under the Securities Act and no stop order preventing or suspending the
effectiveness of the Registration Statement or suspending or preventing the use
of the Prospectus has been issued by the Commission and no proceedings for that
purpose have been instituted or, to the knowledge of the Company, are threatened
by the Commission. The Company, if required by the rules and regulations of the
Commission, shall file the Prospectus Supplement with the Commission pursuant to
Rule 424(b). At the time the Registration Statement and any amendments thereto
became effective, at the date of this Agreement and at the Closing Date, the
Registration Statement and any amendments thereto conformed and will conform in
all material respects to the requirements of the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Prospectus and any amendments or supplements
thereto, at time the Prospectus or any amendment or supplement thereto was
issued and at the Closing Date, conformed and will conform in all material
respects to the requirements of the Securities Act and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

   

 

 

(c) The Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act, other than pursuant to the exercise of
employee stock options under the Company’s stock option plans, the issuance of
shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plans and pursuant to the conversion and/or exercise of any securities
convertible into, exercisable or exchangeable for, or otherwise representing the
right to acquire shares of Common Stock (each, a “Common Stock Equivalent”)
outstanding as of the date of the most recently filed SEC Report (as defined
below). No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by this Agreement. Except as otherwise disclosed in the SEC Reports
(as defined below) or as a result of the purchase and sale of the Shares, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any of its consolidated subsidiaries (each a “Subsidiary”) is or may become
bound to issue additional shares of Common Stock or Common Stock Equivalents.
The issuance and sale of the Shares will not obligate the Company to issue
shares of Common Stock or other securities to any person (other than to
investors in this Offering) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in material compliance with all federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further approval or authorization of any stockholder or the Board of Directors
is required for the issuance and sale of the Shares. Except as otherwise
disclosed in the SEC Reports, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 

(d) Since the date of the latest audited financial statements included within
any report or definitive proxy or information statements filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act (the “SEC Reports”), except as
specifically disclosed in a subsequent SEC Report filed prior to the date
hereof, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a material adverse effect, or any
development that would reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the results of
operations, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
Subsidiaries, considered as one entity (any such effect is called a “Material
Adverse Effect”), (ii) the Company has not incurred any liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
United States generally accepted accounting principles (“GAAP”) or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Shares
contemplated by this Agreement, the preliminary financial disclosure as of and
for the quarter ended September 30, 2019, or as set forth in the SEC Reports, no
event, liability, fact, circumstance, occurrence or development has occurred or
exists or is reasonably expected to occur or exist with respect to the Company
or its Subsidiaries or their respective businesses, prospects, properties,
operations, assets or financial condition that would be required to be disclosed
by the Company under applicable securities laws at the time this representation
is made or deemed made that has not been publicly disclosed at least 1 Trading
Day prior to the date that this representation is made.

 

(e) The Company shall (i) promptly issue a press release or other announcement
disclosing all material aspects of the transactions contemplated hereby and (ii)
make such other filings and notices in the manner and time required by the
Commission with respect to the transactions contemplated hereby. The Company
shall not identify the Investor by name in any press release or public filing,
or otherwise publicly disclose the Investor’s name, without the Investor’s prior
written consent, unless required by law or the rules and regulations of any
self-regulatory organization or exchange to which the Company or its securities
are subject.

 

   

 

 

(f) The making, execution and performance of this Agreement by the Company and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (i) the charter, bylaws or other organizational
documents of the Company, as applicable, (ii) any law, order, rule, regulation,
writ, injunction, judgment or decree of any court, administrative agency,
regulatory body, government or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or its properties (including federal and
state securities laws and regulations and the rules and regulations of the NYSE
American or other applicable Exchange) or (iii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, except for any conflict,
breach, violation or default which is not reasonably likely to have a material
adverse effect on the Company, its Subsidiaries or any property or asset of the
Company or any of its Subsidiaries or the Company’s performance of its
obligations hereunder or the consummation of the transactions contemplated
hereby.

 

(g) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations hereunder in accordance with
the terms hereof, other than (i) as may be required under the Securities Act,
(ii) any necessary qualification of the Shares under the securities or blue sky
laws of the various jurisdictions in which the Shares are being offered and
(iii) under the rules and regulations of the Financial Industry Regulatory
Authority (“FINRA”) or the NYSE American. All consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence will be obtained or effected on or prior to the Closing,
and the Company and its Subsidiaries are unaware of any facts or circumstances
which might prevent the Company from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence.

 

(h) The Company has not, and to its knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Shares, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

 

8. The Investor hereby makes the following representations, warranties and
covenants to the Company:

 

(a) The Investor represents that (i) it has received or had full access to the
Base Prospectus as well as the Company’s periodic reports and other information
incorporated by reference therein, prior to or in connection with its receipt of
this Agreement, (ii) it is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of the Shares, and (iii) it does not have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Shares.

 

(b) The Investor has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Investor and the consummation by it of the
transactions contemplated hereunder have been duly authorized by all necessary
action on the part of the Investor. This Agreement has been executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(c) The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

 

   

 

 

(d) The making, execution and performance of this Agreement by the Investor and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (i) the charter, bylaws or other organizational
documents of such Investor, as applicable, or (ii) any law, order, rule,
regulation, writ, injunction, judgment or decree of any court, administrative
agency, regulatory body, government or governmental agency or body, domestic or
foreign, having jurisdiction over such Investor or its properties, except for
any conflict, breach, violation or default which is not reasonably likely to
have a material adverse effect on such Investor’s performance of its obligations
hereunder or the consummation of the transactions contemplated hereby.

 

(e) The Investor has agreed with the Company to maintain the confidentiality of,
and not use in any way (including not trading on the basis of) all information
acquired in connection with the transactions contemplated herein prior to the
public disclosure of that information by the Company.

 

(f) Neither the Investor nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
has, directly or indirectly, engaged in any purchases or sales of the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the time that the Investor first discussed the
transactions contemplated hereby with the Company. “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not against the box, and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers. The Investor covenants that neither it, nor any Person acting
on behalf of, or pursuant to any understanding with or based upon any
information received from, will engage in any purchases or sales of the
securities of the Company (including Short Sales) prior to the time that the
Company confirms to the Purchaser in writing that all material nonpublic
information has been publicly disclosed.

 

(g) The Investor represents that, except as set forth below, (i) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not a, and it has no direct or indirect association with any, FINRA member or an
Associated Person (as such term is defined under the FINRA Membership and
Registration Rules Section 1011) as of the date hereof, and (iii) neither it nor
any group of investors (as identified in a public filing made with the
Commission) of which it is a member, has acquired or obtained the right to
acquire, by virtue of this Offering, 20% or more of the Common Stock (or
securities convertible or exercisable for Common Stock) or the voting power of
the Company on a post-transaction basis. Exceptions:

 

 



 



(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

(i) The Investor acknowledges that it has had the opportunity to review this
Agreement (including all exhibits and schedules thereto) and the SEC Reports and
has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of representatives of the Company and to receive answers form such
representatives concerning the terms and conditions of the offering of the
Shares and the merits and risks of investing in the Shares; (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

   

 

 

9. Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefor.

 

10. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

11. In case any provision contained in this Agreement should be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

12. This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.

 

13. This Agreement may be executed in counterparts, each of which will
constitute an original, but all of which, when taken together, will constitute
but one instrument, and will become effective when counterparts have been signed
by each party hereto and delivered to the other party, and such counterparts may
be delivered electronically.

 

14. The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Agreement shall constitute written confirmation of
the Company’s sale of Shares to such Investor.

 

   

 

 

INVESTOR SIGNATURE PAGE

 

Number of Shares:
                                                                 

Purchase Price Per Share: $1.70

Aggregate Purchase Price: $                                                    

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: November 13, 2019

 

                                                              

INVESTOR

 

By:                                                        

Print Name:                                           

Title:                                                      

Name in which Securities are to be registered: _____________________

Mailing Address: ____________________________

____________________________

____________________________

Facsimile Number: _____________________

Email Address: _____________________

Taxpayer Identification Number: _________________________

 

Manner of Settlement of the Shares: DWAC (The Shares will be sent from the
Company’s transfer agent, American Stock Transfer & Trust Company, by DWAC to
your prime broker. You must contact your prime broker and ask them to initiate
the DWAC or you will not receive the Shares. The Shares will only be released
after the Company’s receipt of the funds.)

 

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)

              DTC Participant Number              

Name of Account at DTC Participant being credited

with the Shares

             

Account Number at DTC Participant being credited

with the Shares

   

 

Agreed and Accepted this __th day of November, 2019:

 

OncoCyte Corporation

 



By:                                                                        

Name:                                                                  

Title:                                                                    



 

Sales of the Shares purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

 



   

 

 